 


110 HRES 316 EH: Recognizing the accomplishments of Roger D. Kornberg, Andrew Fire, Craig Mello, John C. Mather, and George F. Smoot for being awarded Nobel Prizes in the fields of chemistry, physiology or medicine, and physics.
U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 316 
In the House of Representatives, U. S.,

May 1, 2007
 
RESOLUTION 
Recognizing the accomplishments of Roger D. Kornberg, Andrew Fire, Craig Mello, John C. Mather, and George F. Smoot for being awarded Nobel Prizes in the fields of chemistry, physiology or medicine, and physics. 
 
 
Whereas, according to the National Academies landmark report Rising Above the Gathering Storm, the United States is in peril of losing its global competitive edge unless we make substantial investments in science, math, research, and innovation; 
Whereas breakthroughs in scientific research are the building blocks of a productive, competitive, and healthy society; 
Whereas the Nobel Prize is a prestigious international award administered annually by the Nobel Foundation in Stockholm, Sweden, and has since 1901 recognized the world’s most outstanding achievements in physics, chemistry, physiology or medicine, literature, and peace; 
Whereas on December 10, 2006, in Stockholm, Sweden, the following five American scientists were awarded the three Nobel Prizes for science. The Nobel Prize in Chemistry was awarded to Roger D. Kornberg from Stanford University in Palo Alto, California, for his studies of the molecular basis of eukaryotic transcription. The Nobel Prize in Physiology or Medicine was awarded to Andrew Fire from the Stanford University School of Medicine in Palo Alto, California, and Craig Mello from the University of Massachusetts Medical School in Worcester, Massachusetts, for their discovery of RNA interference through gene silencing by double-stranded RNA. The Nobel Prize in Physics was awarded to John C. Mather from the National Aeronautics and Space Administration Goddard Space Flight Center in Greenbelt, Maryland, and the University of Maryland and George F. Smoot, a National Science Foundation grantee from the University of California at Berkeley for their discovery of the blackbody form and anisotropy of the cosmic microwave background radiation; 
Whereas American scientists have not swept the Nobel Prize science awards since 1983; 
Whereas Roger D. Kornberg, Andrew Fire, Craig Mello, John C. Mather, and George F. Smoot have represented the United States and have served as unofficial ambassadors of science overseas; and 
Whereas the accomplishments of these scientists are significant achievements in the field of scientific research and further promote the United States among the world leaders in science: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes Roger D. Kornberg, Andrew Fire, Craig Mello, John C. Mather, and George F. Smoot for advancing scientific discovery and dedicating their careers to scientific research; 
(2)recognizes the National Science Foundation and the National Aeronautics and Space Administration for their support of the physics Nobel Prize winners; and 
(3)congratulates the achievement of Roger D. Kornberg, Andrew Fire, Craig Mello, John C. Mather, and George F. Smoot for being awarded Nobel Prizes in science. 
 
Lorraine C. Miller,Clerk.
